Case 1:19-cr-00313-KD
     Case 3:20-mj-00006-EMT
                      Document
                            Document
                               1 Filed 112/30/19
                                          Filed 01/07/20
                                                  Page 1 of
                                                         Page
                                                            2 PageID
                                                              1 of 3 #: 1




                                                 3:20mj6
Case 1:19-cr-00313-KD
     Case 3:20-mj-00006-EMT
                      Document
                            Document
                               1 Filed 112/30/19
                                          Filed 01/07/20
                                                  Page 2 of
                                                         Page
                                                            2 PageID
                                                              2 of 3 #: 2
Case 1:19-cr-00313-KD
      Case 3:20-mj-00006-EMT
                      DocumentDocument
                               1-1 Filed1 12/30/19
                                           Filed 01/07/20
                                                    Page 1 Page
                                                           of 1 3PageID
                                                                  of 3 #: 3
